Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final “Office Action” in responses to Applicant’s rce, amendments and remarks filed 01/19/2021. It is noted the current patent application was originally filed 06/05/2019; is a continuation of 14/698,409, filed 04/28/2015, now U.S. Patent #10417333; claims foreign priority to 10-2014-0054998, filed 05/08/2014. Claim(s) 1-4, 6-17 and 19-28 are pending. Claim(s) 1, 16 and 28 are independent claims. Claim(s) 11, 6, 8, 10-11, 15-16, 19, 21-22, 26 and 28 have been amended. Claim(s) 5 and 18 have been cancelled.
In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 12/21/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner

       Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
















      Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-14, 16-17, 19-21, 23-25 and 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., (“US 20120016678 A1” filed 01/10/2011 [hereinafter “Gruber ‘678”], in view of  Moore et al., (“US 20110028138 A1” filed 07/30/2009 [Moore].
Independent Claim 1, Gruber ‘678 teaches: A computing apparatus of executing an application, comprising: one or more processors configured to: recognize a text string from a first application, and determine a type of the text string using association information; (In Gruber ‘678 in Para(s) 128, 130, 132 and 136-139, describing  the integration of speech-to-text and natural language understanding technology that is constrained by a set of explicit models of domains, tasks, services, and dialogs. … that recognize a text input as intended … explicit modeling to a type of the text using an association mode...(i.e., domain concepts, task flows, vocabulary, language pattern recognizers, dialog context, user personal information, and mappings from domain and task requests to external services). For example: …dynamically determine which services may provide information for a specific user request, map parameters of the user request to different service APIs … In adtion, Gruber’678 in Para(s) 241 and 314, further mentions the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant …. For example, … the statistical language models are given words, names, and phrases from some or all of: domain models 1056 (e.g., words and phrases relating to restaurant and meal events), task flow models 1086 (e.g., words and phrases relating to planning an event), dialog flow models 1087 (e.g., words and phrases related to the constraints that are needed to gather the inputs for a restaurant reservation), domain entity databases 1072 (e.g., names of restaurants), vocabulary databases 1058 (e.g., names of cuisines), service models 1088 (e.g., names of service provides such as OpenTable), and/or any words, names, or phrases associated with any node of active ontology 1050..utilizing the ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models …For example, if speech-to-text service 122 generates the two candidate interpretations "Italian food for lunch" and "Italian shoes for lunch", the ranking by semantic relevance 126 might rank "Italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "Italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network).
In the BRI (broadest reasonable Interpretation), Gruber’678 text string input via speech-to-text service 122 generates candidate interpretations text string ….e.g., names of restaurants), vocabulary databases 1058 (e.g., names of cuisines), service models 1088 (e.g., names of service provides such as OpenTable), and/or any words, names, or phrases associated with any node of active ontology 1050; which is recognized as determine a type of the text string using association information as claimed.
Gruber’678 does not expressly teaches: determine one or more candidate applications related to the text string, based on the type of the text string using association information… However, the combination of Gruber’678 and Moore teach these limitations (In Moore the Abstract and Para(s) 4 and 51, describing methods and apparatus enable a mobile device to suggest available applications or features in which a user may be interested to the user based upon the user's past and current mobile device usage patterns. The mobile device may monitor the specific application/features used and their frequency of use. The mobile device may determine other available applications/features that the user may be interested in using based upon the frequency of use of applications or features and information which indicates a likelihood of user interest in one application or feature based upon usage of another application or feature...Also it is noted user's past and current mobile device usage patterns …application…maybe text messages uses here as social networking application…)
In the BRI (broadest reasonable Interpretation); is recognized …as candidate applications related to the text string, based on the type of the text string using association information…as claimed.
Also, Gruber’678 does not expressly teaches: generate a list of the one or more candidate applications depending on a determined selection frequency of each application included in the list: and execute a second application in response to a user selecting the second application from the list. However, the combination of Gruber’678 and Moore teach these limitations (In Moore the Abstract Para(s) 4 and 51, describing methods and apparatus enable a mobile device to suggest available applications or features in which a user may be interested to the user based upon the user's past and current mobile device usage patterns. The mobile device may monitor the specific application/features used and their frequency of use. The mobile device may determine other available applications/features that the user may be interested in using based upon the frequency of use of applications or features and information which indicates a likelihood of user interest in one application or feature based upon usage of another application or feature...Also it is noted user's past and current mobile device usage patterns …application…maybe text messages uses here as social networking application…wherein the applications or features determined to be potentially of interest to the user may be presented to the user in the form of suggestions to be added to the user interface menu so that the user can elect to accept or rejection the suggestion to modify the menu)
In the BRI (broadest reasonable Interpretation); is recognized …generate a LIST the ONE or more candidate applications depending on a determined selection frequency of each application included in the list: and execute a second application in response to a user selecting the second application from the list (In the BRI the list maybe one application)…as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Gruber’678 syntactic and/or semantic models  speech-to-text service 122 generates the candidate interpretations matching text input, to include a means said determine one or more candidate applications related to the text string, based on the unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device, and with respect to services that may be available over the Internet. The user can thereby be relieved of the burden of learning what functionality may be available on the device and on web-connected services, how to interface with such services to get what he or she wants, and how to interpret the output received from such services; rather, the assistant of the present invention can act as a go-between between the user and such diverse services [in Gruber’678, Para 10]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2, Gruber’678 and Moore further teach: , wherein the type of the text string is determined to be any one or any combination of ANY TWO or more of a uniform resource locator (URL), an email address, an address or a location of a place, a name of the place, a phone number, an account number of a financial account, a name of a person, an ID, a password, a mark, an identifier of services AND/OR functionalities related to the text string, and an alphabet or a language character related to the text string. (Gruber’678 in Para 12, further mentions the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant …. For example, … the statistical language models are given words, names, and phrases from some or all of: domain models 1056 (e.g., words and phrases relating to restaurant and meal events), task flow models 1086 (e.g., words and phrases relating to planning an event), dialog flow models 1087 (e.g., words and phrases related to the constraints that are needed to gather the inputs for a restaurant reservation), domain entity databases 1072 (e.g., names of restaurants), vocabulary databases 1058 (e.g., names of cuisines), service models 1088 (e.g., names of service provides such as OpenTable), and/or any words, names, or phrases associated with any node of active ontology 1050..utilizing the ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models …For example, if speech-to-text service 122 generates the two candidate interpretations "italian food for lunch" and "italian shoes for lunch", the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network).
In the BRI (broadest reasonable Interpretation), Gruber’678 text string input via speech-to-text service 122 generates candidate interpretations text string ….e.g., … given words, names, and phrases from some or all of: domain models 1056 (e.g., words and phrases relating to restaurant and meal events),… names of restaurants, vocabulary databases 1058 (e.g., names of cuisines), service models 1088 (e.g., names of service provides such as OpenTable), and/or any words, names, or phrases associated with any node of active ontology 1050; which is recognized as an identifier of 

Claim 3, Gruber’678 and Moore further teach: wherein the one or more processors are further configured to provide the text string and additional information associated with the text string to the second application. (Gruber’678 in Para(s) 12 and 14, further mentions context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices. For example, … various types of available context data to determine which address book contact to use, which contact data to use, which telephone number to use for the contact, and the like, so that the user need not re-specify such information manually…also the  intelligent automated assistant is implemented on a smartphone, personal digital assistant, tablet computer, or other device, the assistant can control many operations and functions of the device, such as to dial a telephone number, send a text message, set reminders, add events to a calendar, and the like…)
In the BRI (broadest reasonable Interpretation), Gruber’678 context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices…; which is recognized as additional information associated with the text string to the second application as claimed.

Claim 6, Gruber’678 and Moore further teach:  wherein an association model comprises the association information regarding the text string, the type of the text string, one or more applications, AND/OR at least one input location of the text string in the one or more applications, …(Gruber’678 in Para(s) 12 and 14, further mentions context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices. For example, … various types of available context data to determine which address book contact to use, which contact data to use, which telephone number to use for the contact, and the like, so that the user need not re-specify such information manually…also the  intelligent automated assistant is implemented on a smartphone, personal digital assistant, tablet computer, or other device, the assistant can control many operations and functions of the device, such as to dial a telephone number, send a text message, set reminders, add events to a calendar, and the like…) 
Gruber’678 and Moore further teach…and wherein the one or more applications include the one or more candidate applications. (In Moore the Abstract and Para(s) 4 and 51, describing methods and apparatus enable a mobile device to suggest available applications or features in which a user may be interested to the user based upon the user's past and current mobile device usage patterns. The mobile device may monitor the specific application/features used and their frequency of use. The mobile device may determine other available applications/features that the user may be interested in using based upon the frequency of use of applications or features and information which indicates a likelihood of user interest in one application or feature based upon usage of another application or feature...Also it is noted user's past and current mobile device usage patterns …application…maybe text messages uses here as social networking application…)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Gruber’678 syntactic and/or semantic models  speech-to-text service 122 generates the candidate interpretations matching text input, to include a means said …and wherein the one or more applications include the one or more candidate applications as taught by Moore, that can unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device, and with respect to services that may be available over the Internet. The user can thereby be relieved of the burden of learning what functionality may be available on the device and on web-connected services, how to interface with such services to get what he or she wants, and how to interpret the output received from such services; rather, the assistant of the present invention can act as a go-between between the user and such diverse services [in Gruber’678, Para 10]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 7, Gruber’678 and Moore further teach:  wherein the association model is implemented using a classifier and is stored in a storage. (Gruber’678 in Para(s) 381-383 and 422-431]; describing the types of functions, operations, actions, and/or other features which may be provided by domain models component(s) 1056… restaurant, which combines data from several distinct data sources and services and which includes, for example: name, address, business categories, phone number, identifier for saving to long term personal memory, identifier for sharing over email, reviews from multiple sources, map coordinates, personal notes, and the like….from domain models/service database…) In the BRI, Gruber’d678 is recognized as association model as claimed.

Claim 8, Gruber’678 and Moore further teach:  wherein the text string from the first application is selected by the user. (Gruber’678 in Para 11, describing a  graphical user interfaces; where the user can engage in a form of conversational dialog with the assistant using any of a number of available input and output mechanisms, such as for example speech, graphical user interfaces (buttons and links), text entry, and the like. The system can be implemented using any of a number of different platforms, such as device APIs, the web, email, and the like, or any combination thereof. Requests for additional input can be presented to the user in the context of such a conversation. Short and long term memory can be engaged so that user input can be interpreted in proper context given previous events and communications within a given session, as well as historical and profile information about the user …)

Claim 9, Gruber’678 and Moore further teach:  wherein the one or more processors are further configured to control a displaying of the ONE or more candidate applications in the list depending on a determined selection frequency of each application included in the list. (In Moore the Abstract and Para(s) 4 and 51, describing methods and apparatus enable a mobile device to suggest available applications or features in which a user may be interested to the user based upon the user's past and current mobile device usage patterns. The mobile device may monitor the specific application/features used and their frequency of use. The mobile device may determine other available applications/features that the user may be interested in using based upon the frequency of use of applications or features and information which indicates a likelihood of user interest in one application or feature based upon usage of another application or feature...Also it is noted user's past and current mobile device usage patterns …application…maybe text messages uses here as social networking application…wherein the applications or features determined to be potentially of interest to the user may be presented to the user in the form of suggestions to be added to the user interface menu so that the user can elect to accept or rejection the suggestion to modify the menu)
In the BRI (broadest reasonable Interpretation); is recognized … a LIST the ONE or more candidate applications depending on a determined selection frequency of each application included in the list: and execute a second application in response to a user selecting the second application from the list (In the BRI the list maybe one application)…as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Gruber’678 syntactic and/or semantic models  speech-to-text service 122 generates the candidate interpretations matching text input, to include a means said wherein the one or more processors are further configured to control a displaying of the ONE or more candidate applications in the list depending on a determined selection unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device, and with respect to services that may be available over the Internet. The user can thereby be relieved of the burden of learning what functionality may be available on the device and on web-connected services, how to interface with such services to get what he or she wants, and how to interpret the output received from such services; rather, the assistant of the present invention can act as a go-between between the user and such diverse services [in Gruber’678, Para 10]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 10, Gruber’678 and Moore further teach:  wherein an association model comprises the association information regarding the type of the text string and an application associated with the type of the text string. (In Gruber ‘678 in Para(s) 128, 130, 132 and 136-139, describing  the integration of speech-to-text and natural language understanding technology that is constrained by a set of explicit models of domains, tasks, services, and dialogs. … that recognize a text input as intended … explicit modeling to a type of the text using an association mode...(i.e., domain concepts, task flows, vocabulary, language pattern recognizers, dialog context, user personal information, and mappings from domain and task requests to external services). For example: …dynamically determine which services may provide information for a specific user request, map parameters of the user request to different service APIs…)
Claim 11, Gruber’678 and Moore further teach:  wherein the one or more processors are further configured to generate usage history information on the text string and to generate OR update the association model based on the usage history information, in response to the text string being selected OR input by a user. (In Gruber ‘678 in Para(s) 127-131, describing user input is generated based on…use information from personal interaction history (e.g., dialog history, previous selections from results, and the like), personal physical context (e.g., user's location and time), and personal information gathered in the context of interaction (e.g., name, email addresses, physical addresses, phone numbers, account numbers, preferences, and the like). 

Claim 12, Gruber’678 and Moore further teach:  wherein the usage history information comprises information regarding ANY ONE OR ANY COMBINATION OF ANY TWO OR more of the text string, the type of the text string, an application where the text string has been input, and a location where the text string has been input in the application. (In Gruber ‘678 in Para(s) 127-131, describing user input is generated based on…use information from personal interaction history (e.g., dialog history, previous selections from results, and the like), personal physical context (e.g., user's location and time), and personal information gathered in the context of interaction (e.g., name, email addresses, physical addresses, phone numbers, account numbers, preferences, and the like). 



Claim 13, Gruber’678 and Moore further teach:  wherein the one or more processors are configured to determine the type of the text string based on information about ANY ONE OR COMBINATION OF ANY TWO OR more of a form of the text string, content of the text string, a context of a text that includes the text string, a size of the text string, a pattern of the text string, a location where the text string is selected, a location where the text string is input or presented, and words OR sentences in a front OR back of the text string. (Gruber’678 in Para(s) 12 and 14, further mentions context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices. For example, … various types of available context data to determine which address book contact to use, which contact data to use, which telephone number to use for the contact, and the like, so that the user need not re-specify such information manually…also the  intelligent automated assistant is implemented on a smartphone, personal digital assistant, tablet computer, or other device, the assistant can control many operations and functions of the device, such as to dial a telephone number, send a text message, set reminders, add events to a calendar, and the like…)

Claim 14, Gruber’678 and Moore further teach:  wherein the additional information associated with the text string includes information about ANY ONE OR COMBINATION OF ANY TWO OR more of the text string, the type of the text string, and a predetermined input location in the second application where the text string is to be input. (Gruber’678 in Para(s) 12 and 14, further mentions context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices. For example, … various types of available context data to determine which address book contact to use, which contact data to use, which telephone number to use for the contact, and the like, so that the user need not re-specify such information manually…also the  intelligent automated assistant is implemented on a smartphone, personal digital assistant, tablet computer, or other device, the assistant can control many operations and functions of the device, such as to dial a telephone number, send a text message, set reminders, add events to a calendar, and the like…)

Regarding Claims 16-17, 19-21, 23-25 and 27-28 (respectively) the rejection of claim(s) 1-2, 6-7, 10, 13, 3, 14, 3 and 1 respectively are fully incorporated. 




	





Claim(s) 4, 15, 22 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., (“US 20120016678 A1” filed 01/10/2011 [hereinafter “Gruber ‘678”], in view of  Moore et al., (“US 20110028138 A1” filed 07/30/2009 [Moore], and further in view of Grieves et al., (“US 20130339283 A1” filed 06/14/2012 [hereinafter “Grieve”].
Claim 4, Gruber’678 and Moore further teach:  the input text string and additional information associated with the text string to the second application…. (Gruber’678 in Para(s) 12 and 14). But Gruber’678 and Chen do not expressly teach the limitation said, wherein an input location of the text string in the second application is determined based on AT LEAST ONE OF the type of the text string and the additional information. However, the combination of Gruber’678, Moore and Grieve teach these limitations (In Grieves Abstract and Para 23, describing a mobile device, where text string recognizer configured to determine a text string.... Also in Para(s) 8 and 29. i.e., the location and placement of the candidate string. Also, Greives discloses the text string is detected based on the predicted string, where the text entered by users is analyzed to determine a set of responses commonly entered by users into text applications such as SMS applications, email applications (i.e., BRI ad candidate applications). Also  [in Grieves, Abstract and Para 23]; where the text string is detected based on the predicted string; includes any sequence of one or more characters including, but not limited to, words, phrases, sentences, emoticons, punctuation marks or other symbols, or combinations thereof [Para 25].)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to improve the efficiency in many common scenarios on a mobile device including writing a text message, writing an email, searching for a contact, and typing a URL, for example. Typing on a mobile device can be slow and frustrating, especially true when using an on screen software keyboard [in Grieves, Para(s) 1-5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 15, Gruber’678 and Moore further teach: wherein the one or more processors are further configured …and wherein the additional information includes ANY ONE or COMBINATION OF ANY TWO or more of the text string, the type of the text string, and the determined input location and/or a predetermined input location for the text string…. using an association model; (Gruber’678 in Para(s) 12 and 14, further mentions context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices. For example, … various types of available context data to determine which address book contact to use, which contact data to use, which telephone number to use for the contact, and the like, so that the user need not re-specify such information manually…also the  intelligent automated assistant is implemented on a smartphone, personal digital assistant, tablet computer, or other device, the assistant can control many operations and functions of the device, such as to dial a telephone number, send a text message, set reminders, add events to a calendar, and the like…Also in Gruber’678 in Para 12, further mentions the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant …. For example, … the statistical language models are given words, names, and phrases from some or all of: domain models 1056 (e.g., words and phrases relating to restaurant and meal events), task flow models 1086 (e.g., words and phrases relating to planning an event), dialog flow models 1087 (e.g., words and phrases related to the constraints that are needed to gather the inputs for a restaurant reservation), domain entity databases 1072 (e.g., names of restaurants), vocabulary databases 1058 (e.g., names of cuisines), service models 1088 (e.g., names of service provides such as OpenTable), and/or any words, names, or phrases associated with any node of active ontology 1050..utilizing the ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models …For example, if speech-to-text service 122 generates the two candidate interpretations "italian food for lunch" and "italian shoes for lunch", the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network).
 Gruber’678 and Moore do not expressly teach… to determine an input location of the text string in the second application, based on the type of the text string… However, the combination of Gruber’678, Moore and Grieve teach these limitations (In Grieves Abstract and Para 23, describing a mobile device, where text string recognizer configured to determine a text string.... Also in Para(s) 8 and 29. i.e., the location and placement of the candidate string. Also Greives discloses the text string is detected based on the predicted string, where the text entered by users is analyzed to determine a set of responses commonly entered by users into text applications such as SMS applications, email applications (i.e., BRI ad candidate applications). Also  [in Grieves, Abstract and Para 23]; where the text string is detected based on the predicted string; includes any sequence of one or more characters including, but not limited to, words, phrases, sentences, emoticons, punctuation marks or other symbols, or combinations thereof [Para 25].)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Gruber’678 text string type… and Moore’s predicting selection application, to include a means said …to determine an input location of the text string in the second application, based on the type of the text string… as taught by Greives, that can improve the efficiency in many common scenarios on a mobile device including writing a text message, writing an email, searching for a contact, and typing a URL, for example. Typing on a mobile device can be slow and frustrating, especially true when using an on screen software keyboard [in Grieves, Para(s) 1-5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.



Claim 22, Gruber’678 and Moore further teach: wherein an association model is generated based on usage history information of the text string selected OR input by a-the user, and wherein the usage history information comprises information regarding the text string selected OR input by the user, the type of the text string, ….; (Gruber’678 in Para(s) 12 and 14, further mentions context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices. For example, … various types of available context data to determine which address book contact to use, which contact data to use, which telephone number to use for the contact, and the like, so that the user need not re-specify such information manually…also the  intelligent automated assistant is implemented on a smartphone, personal digital assistant, tablet computer, or other device, the assistant can control many operations and functions of the device, such as to dial a telephone number, send a text message, set reminders, add events to a calendar, and the like…Also in Gruber’678 in Para 12, further mentions the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant …. For example, … the statistical language models are given words, names, and phrases from some or all of: domain models 1056 (e.g., words and phrases relating to restaurant and meal events), task flow models 1086 (e.g., words and phrases relating to planning an event), dialog flow models 1087 (e.g., words and phrases related to the constraints that are needed to gather the inputs for a restaurant reservation), domain entity databases 1072 (e.g., names of restaurants), vocabulary databases 1058 (e.g., names of cuisines), service models 1088 (e.g., names of service provides such as OpenTable), and/or any words, names, or phrases associated with any node of active ontology 1050..utilizing the ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models …For example, if speech-to-text service 122 generates the two candidate interpretations "italian food for lunch" and "italian shoes for lunch", the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network).
 Gruber’678 and Moore do not expressly teach… an application where the text string has been input, and a location where the text string has been input in the application … However, the combination of Gruber’678, Moore and Grieve teach these limitations (In Grieves Abstract and Para 23, describing a mobile device, where text string recognizer configured to determine a text string.... Also in Para(s) 8 and 29. i.e., the location and placement of the candidate string. Also Greives discloses the text string is detected based on the predicted string, where the text entered by users is analyzed to determine a set of responses commonly entered by users into text applications such as SMS applications, email applications (i.e., BRI ad candidate applications). Also  [in Grieves, Abstract and Para 23]; where the text string is detected based on the predicted string; includes any sequence of one or more characters including, but not limited to, words, phrases, sentences, emoticons, punctuation marks or other symbols, or combinations thereof [Para 25].)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Gruber’678 text string type… and Moore’s predicting selection application, to include a means said … an application where the text string has been input, and a location where the text string has been input in the application …… as taught by Greives, that can improve the efficiency in many common scenarios on a mobile device including writing a text message, writing an email, searching for a contact, and typing a URL, for example. Typing on a mobile device can be slow and frustrating, especially true when using an on screen software keyboard [in Grieves, Para(s) 1-5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

------Regarding Claim 26 the rejection of claim 15 is/are fully incorporated. 










Response to Arguments
Applicant's arguments filed with current paper have been considered but are moot in view of the new ground(s) of rejections as cited above. (See the remarks field 01/19/2021 for details). It is noted; this is non-final office action (see above rejection for details).
In addition, the Examiner retains Gruber ‘678 reference, because Grub’678 describes the integration of speech-to-text and natural language understanding technology that is constrained by a set of explicit models of domains, tasks, services, and dialogs. … that recognize a text input as intended … explicit modeling to a type of the text using an association mode...(i.e., domain concepts, task flows, vocabulary, language pattern recognizers, dialog context, user personal information, and mappings from domain and task requests to external services). For example: …dynamically determine which services may provide information for a specific user request, map parameters of the user request to different service APIs [In Gruber ‘678 in Para(s) 128, 130, 132 and 136-139]… In adtion, Gruber’678 in Para(s) 241 and 314, further mentions the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant …. For example, … the statistical language models are given words, names, and phrases from some or all of: domain models 1056 (e.g., words and phrases relating to restaurant and meal events), task flow models 1086 (e.g., words and phrases relating to planning an event), dialog flow models 1087 (e.g., words and phrases related to the constraints that are needed to gather the inputs for a restaurant reservation), domain entity databases 1072 (e.g., names of restaurants), vocabulary databases 1058 (e.g., names of cuisines), service models 1088 (e.g., names of service provides such as OpenTable), and/or any words, names, or phrases associated with any node of active ontology 1050..utilizing the ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models …For example, if speech-to-text service 122 generates the two candidate interpretations "Italian food for lunch" and "Italian shoes for lunch", the ranking by semantic relevance 126 might rank "Italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "Italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network).
In the BRI (broadest reasonable Interpretation), Gruber’678 text string input via speech-to-text service 122 generates candidate interpretations text string ….e.g., names of restaurants), vocabulary databases 1058 (e.g., names of cuisines), service models 1088 (e.g., names of service provides such as OpenTable), and/or any words, names, or phrases associated with any node of active ontology 1050; which is recognized as determine a type of the text string using association information as claimed.
Also the Examiner retains Grieves reference, because Grieves in the Abstract and Para 23, describing a mobile device, where text string recognizer configured to determine a text string.... Also in Para(s) 8 and 29. i.e., the location and placement of the candidate string. Also, Greives discloses the text string is detected based on the predicted string, where the text entered by users is analyzed to determine a set of responses commonly entered by users into text applications such as SMS applications, email applications (i.e., BRI as candidate applications). Also  [in Grieves, Abstract and Para 23]; where the text string is detected based on the predicted string; includes any sequence of one or more characters including, but not limited to, words, phrases, sentences, emoticons, punctuation marks or other symbols, or combinations thereof [Para 25]; [rejections od claim(s) 4, 15, 22 and 26]
Accordingly, for at least all the above evidence, therefore the Examiner respectfully maintains the rejection of claims 1-4, 6-17 and 19-28 at least at this time.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC A TRAN/Primary Examiner, Art Unit 2177